 

Exhibit 10.1

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.     [ex10-1_01.jpg]

Seyfarth Shaw LLP

975 F Street, N.W.
Washington, DC 20004-1454

T (202) 463-2400

F (202) 828-5393

 

jshire@seyfarth.com

T (202) 828-5389

 

www.seyfarth.com



 

October 5, 2020

 

Via E-Mail

 

Mr. Ronald Ian Bilang, CEO
ZC Top Apparel Manufacturing, Inc.
Philippines
ronaldianbilang92@gmail.com

 

  Re: Demand for Repayment and Notice of Rescission of Transaction

 

 

Dear Mr. Bilang:

 

We are counsel to Verus International Inc. (“Verus”). As you know, on April 3,
2020, Verus entered into a binding Term Sheet with ZC Top Apparel Manufacturing,
Inc. (“TAM”), in which it agreed to acquire 51% of TAM for $100,000. Verus paid
TAM the agreed $100,000 by sending the amount to a TAM supplier to cover TAM’s
obligation to that supplier in the same amount. This letter is a demand for
repayment by TAM to Verus in the amount of One Hundred Thousand Dollars U.S.
($100,000 U.S.) and Verus’ notice of rescission of the April 3, 2020 transaction
between the two parties.

 

Specifically, your refusal to issue stock to Verus as agreed upon on April 3,
2020, even after payment of consideration in the amount of One Hundred Thousand
Dollars U.S. ($100,000), has left Verus no choice but to rescind the
transaction. While this transaction was consummated in April 2020 (together with
a confirming securities purchase agreement in May 2020), you have failed to
issue the stock to Verus more than five months after the closing of this
transaction.

 

On April 3, 2020, you signed a Binding Term Sheet with Verus that obligated you
to perform, including specifically the issuance of stock to Verus. Both TAM and
Verus intended that this instrument be legally binding. In the days following
the execution of this Binding Term Sheet, Verus and TAM worked to quickly
consolidate TAM operations with Verus. TAM acted to transfer its main
intellectual property assets, which included specifications and designs for its
N95 masks, to Verus. Verus created a division, called Verus Cares, to operate
this new healthcare related business. And, further, Verus hired TAM’s
(previously) majority stockholder, Anders Gratte, as President of Verus Cares.
Verus also researched potential suppliers of materials for masks and gowns in
China, Malaysia, Turkey, Romania, India, Pakistan and Vietnam, among other
countries. By the third week of April, Verus had entered into contracts for
manufacture of N95 masks and manufacture and provision of medical gown.

 

 

 



 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.     [ex10-1_01.jpg]

October 5, 2020

Page 2

 



 

Critically, after a series of COVID-19 banking delays, on April 24, 2020, at
TAM’s request, Verus wired $100,000 U.S. on behalf of TAM to satisfy the
purchase order obligation with the Vietnamese manufacturer [*], which payment,
per TAM’s request, satisfied the cash consideration of the Binding Term Sheet.
In exchange, TAM was required to issue 51% of the capital stock of TAM to Verus,
as evidence by filings and registration in the Philippines.

 

On the date of this writing, which is five months after the exchange of
signatures and payment of consideration by Verus of $100,000, you have still not
registered the controlling interest of 51% in the name of Verus. For this
reason, there has been a failure of contractual performance by TAM and breach of
contract. Accordingly, by this letter, Verus hereby rescinds all obligations
under the Binding Letter Agreement and demands immediate return of the cash
consideration of $100,000, plus fees and costs to be determined.

 

On behalf of Verus, we ask that you make arrangements for payment of the cash
consideration immediately, and in no event less than ten (10) days from the date
of this letter.

 

  Sincerely,       SEYFARTH SHAW LLP       /s/ John Shire   John D. Shire

 

JDS/emq

 

CC: Mr. Anshu Bhatnagar - Verus International   William Pricket, Esq. - Seyfarth
Shaw

 

 

 